Exhibit 10(c)

     
() [f42774f4277400.gif]
  WELLS FARGO BONUS PLAN

The Plan is amended and restated effective January 1, 2008 and supersedes the
Wells Fargo Bonus Plan originally effective January 1, 2000, subsequently
clarified effective January 1, 2004 and January 1, 2006. Participants, incentive
opportunities and performance objectives shall be identified annually.

Page 1 of 9 pages



--------------------------------------------------------------------------------



 



PURPOSE OF THE PLAN
The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to motivate a select
group of management, supervisory and individual contributors to achieve superior
results for Wells Fargo & Company and its subsidiaries (“Wells Fargo”). The Plan
is designed to provide Participants with incentive compensation opportunities
that focus on individual accountability for appropriate risk management and full
compliance with applicable laws and regulations, as well as individual and team
contributions through the measurement of meaningful performance goals that are
consistent with Wells Fargo’s corporate and business unit objectives.
This document is comprised of three sections:
1. Plan Eligibility
2. Plan Components
3. Plan Administration
For questions related to this document, policies or the administration of the
Plan, please contact your Human Resources representative.
PLAN ELIGIBILITY

A.   Plan Eligibility       Subject to the following proviso, a select group of
Wells Fargo management, supervisors and individual contributors who are in a
position to control or influence business results are eligible to participate in
the Plan (“Participants”); provided, however, that any individual who for a
particular Plan Year is determined to be a “Covered Executive Officer” in
accordance with Wells Fargo’s Performance-Based Compensation Policy, as such
policy may be modified from time to time, shall not be eligible to participate
in the Plan for that Plan Year even if he or she was previously identified for
participation for that Plan Year. Eligibility for participation is determined on
a case-by-case basis. Business unit managers are responsible for identifying
Participants within their business units prior to the beginning of the Plan
Year.       The intent of the Plan is to provide incentive awards to those
Participants who are not eligible for a bonus or cash incentive compensation
under any other plan or written agreement with Wells Fargo. Therefore, Plan
Participants who participate in any other Wells Fargo-sponsored cash incentive
compensation plan are not eligible to receive an award under this Plan.   B.  
Plan Qualifiers.       For purposes of this Plan, a “Disqualifying Factor” is an
event, the occurrence of which immediately invalidates a Participant’s
opportunity for an incentive award. If a Participant’s incentive opportunity is
subject to a Disqualifying Factor and the event occurs, the Participant shall
have no incentive opportunity for that particular Plan Year.

Page 2 of 9 pages



--------------------------------------------------------------------------------



 



  1.   A Plan Participant must be employed by Wells Fargo as of the last day of
the Plan Year in order to be eligible for an incentive award under the Plan,
unless otherwise provided below or in the Plan Administration section. There
will be no incentive opportunity for the Plan Year for those Participants who
experience a voluntary or involuntary termination before the last day of the
Plan Year. Exceptions may be made if the termination is a result of the
Participant’s retirement, death or a qualifying event under the Wells Fargo &
Company Salary Continuation Pay Plan as set forth in the leave of absence or
death or retirement policies in the Plan Administration section.     2.   The
Corporate EPS (Earnings Per Share) threshold must be met for payout to occur
under this Plan. If the threshold Corporate EPS is not met, no bonuses will be
earned unless specifically authorized by the Human Resources Committee of the
Wells Fargo Board of Directors (HRC). In addition, if Wells Fargo achieves or
exceeds the Corporate EPS threshold, the HRC reserves the authority to adjust
bonuses, up or down, in its discretion, to reflect overall company results.

    Business unit managers should work with their HR representative to identify
any other Disqualifying Factors that may impact a Participant’s eligibility
under the Plan.       In addition to the Disqualifying Factors described above,
a Participant’s bonus under the Plan may be adjusted or denied, regardless of
meeting individual Performance Measures or the Corporate EPS threshold, for
unsatisfactory performance or non-compliance or violation of Wells Fargo’s:

  1.   Code of Ethics and Business Conduct;     2.   Information Security
Policy, and/or     3.   Compliance and Risk Management Accountability Policy.

PLAN COMPONENTS

     
Bonus Opportunity
  Business unit managers, working with Human Resources, shall establish an
incentive target for each Participant’s position.
 
   
 
  The incentive opportunity should be a range around the target:

  •   Threshold   - 50% of the target bonus

      - Paid for satisfactory performance that falls short of target.

  •   Target   - 100% of the target bonus

      - Paid for on plan performance.

  •   Maximum   - 150% of target bonus

      - Paid for performance that exceeds expectations.

Page 3 of 9 pages



--------------------------------------------------------------------------------



 



     
Performance Measures
  A Performance Measure defines the action or resultant performance expected of
a Participant in a given Plan Year.

Performance Measures may vary from year to year, from position to position or
from one Participant to another. Typically each Participant should have three to
five measures set by their business unit manager.
 
   
 
  The Performance Measures should be indicators of the expected:

  1.   Overall financial success at the Participant’s level or of the
Participant’s business unit     2.   Tactical, operation achievements which will
contribute to the overall success at the Participant’s level or business unit
and/or     3.   Major strategic milestones achieved by or on behalf of the
Participant, the Participant’s business unit or Wells Fargo

     
 
  The business unit manager is responsible for defining the Performance Measures
within the Plan. The business unit manager is encouraged to consult with the
Participant and Human Resources in identifying the Performance Measure.
 
   
 
  Performance measures should be established for each Participant to be
effective as of the beginning of the Plan Year. All Performance Measures and
Awards are subject to review and modification at higher levels of the
organization.
 
   
 
  Some characteristics of Performance Measures:

  •   The Performance Measures should include identifiable activities and/or
results for each level of achievement. Most Performance Measures (commonly
referred to as “MBOs” or Management Business Objectives) should have at least
three defined Performance Levels: Threshold, Target and Maximum.     •   At
least one Performance Measure should have a financial objective that is linked
to overall corporate objectives.     •   At least one Performance Measure should
be based on Corporate EPS with the appropriate weighting determined by each
business unit or staff group manager, as applicable, consistent with guidance
issued from time to time by Corporate Human Resources. As a general rule, for
senior managers this Performance Measure should have a weight of at least 10%
for business line Participants and at least 20% for staff group Participants.

Page 4 of 9 pages



--------------------------------------------------------------------------------



 



  •   Where possible, Participants should have at least one Performance Measure
linked to either P&L or expense management. These measures can be set up as
distinct MBOs or Plan disqualifiers/hurdles.     •   For Compliance
Professionals

  1.   The financial goal must be tied to the financial performance of the
manager who is at least one level above the Compliance Professional’s immediate
supervisor.     2.   The Compliance Professional’s direct manager will evaluate
the Compliance Professional’s performance measures with input from the
Compliance Professional’s dotted-line manager(s). The final award recommendation
under this Plan will be jointly approved by the direct manager and the
dotted-line manager.

     
 
  More suggestions on writing good MBOs can be obtained from HR or can be found
in the Wells Fargo Bonus Plan calculator.
 
   
Measure Weighting and Scoring
  While Performance Levels are designated as target, threshold and maximum,
individual measures can be scored as either an all-or-nothing goal or on a
scale.
 
   
 
  Performance Measures may be weighted equally or weighted individually to
correspond with the Participant’s accountability, strategic and tactical
priorities, and/or the difficulty of achieving the goal, subject to the
weighting requirements for Corporate EPS described above.
 
   
 
  The scores for multiple Performance Measures are aggregated to determine the
final award level. The business unit manager is responsible for identifying the
target, threshold and maximum Performance Levels and the scoring guides that
will be used to calculate the Participants incentive award.
 
   
Award Calculation
  Performance shall be evaluated as soon as practicable following completion of
the Plan Year by the Participant’s business unit manager and/or any other
manager responsible for reviewing incentive compensation awards in Participant’s
business unit. All awards under the Plan are subject to the following
guidelines:

  •   Each Performance Measure is evaluated individually following the end of
the Plan Year. The Participant’s incentive award for a Plan Year is determined
by adding the values determined for each

Page 5 of 9 pages



--------------------------------------------------------------------------------



 



      Performance Measure taking into consideration any assigned weighting. The
incentive award should be consistent with the overall Target Bonus opportunity
identified for the Participant’s position.

  •   A Participant’s award may be increased or decreased by up to 15% of its
value, on a discretionary basis by the manager of the Participant’s business
unit, subject to the authority of the HRC to adjust bonuses as described herein.
    •   Incentive awards are based on the Participant’s base salary and will be
paid to the Participant by March 15th following the end of the Plan Year.     •
  With approval from the Plan Administrator, an incentive award may be reduced
in any amount or denied for unsatisfactory performance. An incentive award may
also be denied if a Participant is involuntarily terminated before the date that
the Participant’s incentive award is paid.

PLAN ADMINISTRATION

A.   Plan Administrator       The Plan Administrator is the Director of Human
Resources. The Plan Administrator has full discretionary authority to administer
and interpret the Plan and may, at any time, delegate to personnel of Wells
Fargo such responsibilities as he or she considers appropriate to facilitate the
day-to-day administration of the Plan. The Plan Administrator also has the full
discretionary authority to adjust or amend a Participant’s incentive opportunity
under the Plan at any time, subject to the authority of the HRC to adjust
bonuses as described herein.       Plan commitments or interpretations (oral or
written) by anyone other than the Plan Administrator or one of his/her delegates
are invalid and will have no force upon the policies and procedures set forth in
this Plan.   B.   Plan Year       Participant performance is measured and
financial records are kept on a “Plan Year” basis. The Plan Year is the 12-month
period beginning each January 1 and ending on the following December 31, unless
the Plan is modified, suspended or terminated.   C.   Disputes       If a
Participant has a dispute regarding his/her incentive award under the Plan, the
Participant should attempt to resolve the dispute with the manager of his/her
business unit. If this is not successful, the Participant should prepare a
written request for review addressed to the Participant’s Human Resources
representative. The request for review should include any facts

Page 6 of 9 pages



--------------------------------------------------------------------------------



 



    supporting the Participant’s request as well as any issues or comments the
Participant deems pertinent. The Human Resources representative will send the
Participant a written response documenting the outcome of this review in writing
no later than 60 days following the date of the Participant’s written request.
(If additional time is necessary, the Participant shall be notified in writing.)
The determination of this request shall be final and conclusive upon all
persons.

D.   Amendment or Termination       The Board of Directors of Wells Fargo &
Company (the “Company”), and the Human Resources Committee of the Board of
Directors, the Company’s President, any Vice Chairman, or the Director of Human
Resources may amend, suspend or terminate the Plan at any time, for any reason.
No amendment, suspension or termination of the Plan shall adversely affect a
Participant’s incentive award earned under the Plan prior to the effective date
of the amendment, suspension or termination, unless otherwise agreed to by the
Participant.   E.   Leaves of Absence       Incentive awards payable under the
Plan may be pro-rated for Participants who go on a leave of absence provided the
terms and conditions of the Plan have been satisfied, Participant actively
worked at least three months during the Plan Year and the Participant’s
performance contributed towards the achievement of some or all of the
Participant’s Performance Measures. If a Participant satisfies all of the
Participant’s Performance Measures, the Participant’s award should not be
pro-rated. Business units should apply this criteria consistently to all
Participants.       For Participants who receive notice of a qualifying event
under the Wells Fargo & Company Salary Continuation Pay Plan, the Notice Period
(as defined by that plan) should be considered in determining whether the
Participant satisfies the three-month “actively at work” requirement. Incentive
awards will be determined following the end of the Plan Year and are subject to
the other terms and conditions of the Plan.   F.   Changes in Employment Status

  1.   Employees hired after the beginning of the Plan Year may be eligible to
participate in the Plan. Incentive Opportunity Percentages and Performance
Measures should be designed accordingly. Where Performance Measures are
impractical to develop for a partial Plan Year, eligibility should be delayed
until the next Plan Year.     2.   If, during the Plan Year, a Participant
transfers to another business unit or receives a promotion to a new position
within Wells Fargo, the Participant’s incentive award should be pro-rated
provided the Participant met some or all of the Performance Measures prior to
the transfer or promotion. Incentive awards will be determined following the end
of the Plan Year.

Page 7 of 9 pages



--------------------------------------------------------------------------------



 



G.   Death or Retirement       In the event of a Participant’s death or
retirement during the Plan Year, the Participant’s incentive award may be
pro-rated provided the Participant actively worked for at least three months
during the Plan Year and met some or all of the Participant’s Performance
Measures.   H.   Withholding Taxes       Wells Fargo shall deduct from all
payments under the Plan an amount necessary to satisfy federal, state or local
tax withholding requirements.   I.   Not an Employment Contract       The Plan
is not an employment contract and participation in the Plan does not alter a
Participant’s at-will employment relationship with Wells Fargo. Both the
Participant and Wells Fargo are free to terminate their employment relationship
at any time for any reason. No rights in the Plan may be claimed by any person
whether or not he/she is selected to participate in the Plan. No person shall
acquire any right to an accounting or to examine the books or the affairs of
Wells Fargo.   J.   Assignment       No Participant shall have any right or
power to pledge or assign any rights, privileges, or incentive awards provided
for under the Plan.   K.   Unsecured Obligations       Incentive awards under
the Plan are unsecured obligations of the Company.   L.   Pro-Rated Awards      
In the event that an award needs to be pro-rated the following methodology
should be used.       () [f42774f4277402.gif]       The annual salary should be
multiplied by the ratio of months worked during the year by the target bonus
percentage.       The ratio of months worked is equal to the number of full
months worked in the qualifying position divided by 12.       For example, a
Participant is transfers to another position on November 1st. Their salary was
$100,000 per year at the time of transfer, and they had a 10% bonus target. They
achieved all their goals at target level. Their bonus would be:

Page 8 of 9 pages



--------------------------------------------------------------------------------



 



    () [f42774f4277403.gif]   M.   Code of Conduct       Violation of the terms
or the spirit of the Plan and/or Wells Fargo’s Code of Ethics and Business
Conduct by the Participant and/or the Participant’s supervisor, or other serious
misconduct (including, but not limited to, gaming which is more fully discussed
below), are grounds for disciplinary action, including disqualification from
further participation in the Plan (including awards payable under the terms of
the Plan) and/or immediate termination of employment.       Participants are
expected to adhere to ethical and honest business practices. Participant who
violates the spirit of the Plan by “gaming” the system become immediately
ineligible to participate in the Plan. “Gaming” is the manipulation and/or
misrepresentation of sales or sales reporting in order to receive or attempt to
receive compensation, or to meet or attempt to meet goals.   N.   Internal
Revenue Code Section 409A       This Plan is expected to provide bonus payments
that qualify as short-term deferrals exempt from the requirements of Internal
Revenue Code Section 409A. In the event any amount payable under this Plan does
not qualify for treatment as a exempt short-term deferral, it is intended that
such amount will be paid in a manner that will satisfy the requirements of
Internal Revenue Code Section 409A and applicable guidance thereunder. This Plan
shall be construed and administered accordingly.

Page 9 of 9 pages